47 F.3d 1183
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.SUN COMPANY, INC., and Oryx Energy Company, Plaintiffs-Appellants,v.The UNITED STATES, The United States Department of Energyand Hazel Rollins O'Leary, Defendants-Appellees.
No. 93-1542.
United States Court of Appeals, Federal Circuit.
Jan. 19, 1995.Rehearing Denied; Suggestion for Rehearing In BancDeclined April 19, 1995.

Before RICH and MAYER, Circuit Judges, and MILLS, District Judge.*
PER CURIAM.


1
Sun Company, Inc., and Oryx Energy Company appeal the order of the United States District Court for the District of Delaware dismissing their claims against the United States for damages and other monetary relief on the ground of sovereign immunity.  No. 83-204-RRM (D.Del. Jan. 26, 1993).  This court has now decided in Texas American Oil Corp. v. United States Dept. of Energy, No. 93-1152, --- F.3d ---- (Fed.Cir.1995) (en banc), to adopt the precedent of the Temporary Emergency Court of Appeals, whose jurisdiction we inherited, as binding.  See also South Corp. v. United States, 690 F.2d 1368 (Fed.Cir.1983).  This case has been held pending that determination.  Accordingly, on the basis of the district court's opinion, we affirm.



*
 Honorable Richard Mills, District Judge, United States District Court for the Central District of Illinois, sitting by designation